SCHWAB, C. J.
This case involves the dissolution of a 24-year marriage during which period the parties did not acquire any significant assets. At the time of the dissolution both parties were employed, with the husband earning over four times as much, net, as the wife.
The only issue on appeal is the amount and duration of the support awarded to the wife. The wife argues that it should be $500 per month for life. The husband argues that it should be $200 per month for three years. The trial judge awarded $250 per month for three years and $175 per month thereafter, continuing until the wife remarried, reached age 62, or died. The award of $250 per month was reasonable, but under the existing and foreseeable circumstances it should continue in that amount until death or remarriage.
Affirmed as modified.